Citation Nr: 0429425	
Decision Date: 10/29/04    Archive Date: 11/08/04	

DOCKET NO.  03-01 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota


THE ISSUE

Whether the appellant's discharge under other than honorable 
conditions constitutes a bar to Department of Veterans 
Affairs (VA) benefits exclusive of health care under Chapter 
17, Title 38, United States Code.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel



INTRODUCTION

The appellant had active service from October 1968 to January 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in St. Paul, Minnesota.  


FINDINGS OF FACT

1.  During active service the appellant was convicted of the 
crime of first degree murder, a felony, an offense involving 
moral turpitude.  

2.  The appellant was not insane at the time he committed the 
crime of murder that resulted in a felony conviction.  


CONCLUSION OF LAW

The appellant's discharge was under dishonorable conditions 
because he committed an offense that involved moral 
turpitude, and the character of his discharge constitutes a 
bar to VA benefits, exclusive of health care benefits of 
Chapter 17, United States Code.  38 U.S.C.A. § 5303 (West 
2002); 38 C.F.R. § 3.12.  (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that on November 9, 2000, the President 
approved the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), which made several 
amendments to the law governing certain VA claims, to include 
redefining VA's duty to assist and notification obligations.  
However, it does not appear that these changes are applicable 
to claims such as the one decided herein.  See Barger v. 
Principi, 16 Vet.App. 132 (2002).  In Barger, the United 
States Court of Appeals for Veterans Claims held that the 
VCAA, with its expanded duties, is not applicable to cases 
involving the waiver of recovery of overpayment claims, 
pointing out that the statute at issue in such cases was not 
found in Title 38, United States Code, Chapter 51 (i.e., the 
laws changed by VCAA).  Similarly, the statute at issue in 
this matter is not found in Chapter 51.  Rather, it is found 
in Chapter 53, just as was the case in Barger.  

Information concerning the appellant's conviction by civil 
authority is of record, and statements with respect to his 
discharge and the events surrounding that conviction have not 
identified any other existing relevant or probative evidence 
which may be obtained.  The Board is satisfied that all 
relevant facts have been properly developed and that no 
further assistance is required.  

The report of the appellant's June 1968 service entrance 
examination reflects that he was psychiatrically normal.  

The reports of private medical doctors and psychologists, 
dated in February 1969, May 1969, June 1969, and November and 
December 1972, as well as private civil records relating to 
the appellant 's civilian convictions reflect that the 
appellant kidnapped a young woman on or about October 30, 
1968, with the use of a deadly weapon.  He was arrested for 
this offense, and while incarcerated in a county jail, 
committed the act of first degree murder by killing a 
cellmate.  A jury subsequently found the appellant guilty of 
the kidnapping and assault charge, but found that he was not 
sane at the time of these acts.  The appellant was also found 
guilty of first degree murder, a felony, and the jury found 
that the appellant was sane at the time he committed the act 
of murder.  

The above referenced psychiatric and psychological 
evaluations all reflect unanimous findings that the appellant 
was sane at the time he killed his cellmate.  There is no 
competent medical evidence of record indicating that the 
appellant was insane at the time he committed the act of 
murder for which he was subsequently convicted.  

A June 1970 endorsement reflects that the appellant was 
recommended for undesirable discharge by reason of misconduct 
because of a conviction of first degree murder on September 
15, 1969, that resulted from the slaying of a county jail 
cellmate on December 13, 1968, while the appellant was 
confined on charges of kidnapping and assault with a deadly 
weapon.  

A discharge or release from service under one of the 
conditions specified in this section is a bar to the payment 
of benefits unless it is found that the person was insane at 
the time of committing the offense causing such discharge or 
release.  38 C.F.R. § 3.12(b).  A discharge or release 
because of an offense involving moral turpitude is considered 
to have been issued under dishonorable conditions.  An 
offense involving moral turpitude generally includes 
conviction of a felony.  38 C.F.R. § 3.12(d)(3).  

There is no evidence of record that indicates that the 
appellant 's discharge was for other than the reason of 
misconduct.  The indicated misconduct is his felony 
conviction of first degree murder.  Therefore, the Board 
concludes that a preponderance of the evidence supports a 
finding that the appellant 's discharge under conditions 
other than honorable was due to his felony conviction for 
first degree murder, an offense that involves moral 
turpitude.  

There is no competent medical evidence indicating that the 
appellant was insane at the time he committed the murder.  
There is overwhelming competent medical evidence, as well as 
the jury verdict, indicating that the appellant was sane at 
the time he committed the crime of first degree murder.  
Therefore, a preponderance of the evidence supports a finding 
that the appellant was seen at the time he committed the 
murder of his cellmate that resulted in his felony conviction 
for first degree murder.  On the basis of the above analysis 
the appellant's claim must be denied.  




ORDER

The appellant was discharged under dishonorable conditions 
and the benefit sought on appeal is denied.  



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



